ON MOTION FOR REHEARING.
(January 26, 1892.)
PER CURIAM.
Action to enjoin sale of certain real estate situate in the city of Phoenix, in this territory, under an execution issued upon a judgment recovered by appellants *227against Simon Marks, the husband of the appellee. The ease was decided in this court on the third day of September, 1890, and judgment of affirmance rendered on that day. Petition for rehearing was made and filed on the eighteenth day of the same month. We have looked into the record with 'the purpose of examining the whole case. Without discussing in detail the points raised by the motion for a new trial, and covered by the assignment of errors, we arrive at the conclusion that a different result would not be reached by a further consideration of the case, and see no reason why the judgment of affirmance heretofore rendered should be set aside. A rehearing is therefore denied.